Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered February 3, 1994, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, and the motion denied, without costs. Appeal from an order of the same court and Justice, entered June 13, 1994, which denied plaintiffs motion to renew and reconsider, is dismissed as academic, without costs.
It was error for the IAS Court to grant summary judgment dismissing the complaint in this action for personal injuries arising from plaintiffs slip and fall on the stairway of an apartment building owned by defendant. Plaintiffs proofs presented a triable issue with respect to defendant’s constructive notice of the allegedly dangerous condition upon the stairs between the 18th and 17th floors, which defendant failed to rebut as a matter of law (see, Colt v Great Atl. & Pac. Tea Co., 209 AD2d 294). The affidavits of plaintiff and a neighbor were sufficient to permit an inference at trial that defendant had actual knowledge of vagrants congregating and urinating in the stairwell, thereby placing defendant on constructive notice with respect to each specific recurrence of he dangerous condition (Bronx County Pub. Adm’r v New York City Hous. Auth., 182 AD2d 517).
*519In view of the foregoing, it is unnecessary to reach plaintiff’s contention with respect to inadequate lighting. Concur— Ellerin, J. P., Wallach, Kupferman, Asch and Mazzarelli, JJ.